Action to recover damages (1) for malicious prosecution of a bankruptcy proceeding, and (2) for conspiracy. The Special Term, on motion of defendants Savory, Inc., and Killorin, dismissed the first cause of action for damages for malicious prosecution upon the ground that facts sufficient to constitute a cause of action were not stated therein, but denied their motion in that phase which contemplated the striking from the second cause of action allegations of fact imported by reference into it from the first cause of *857action. From so much of an order as denied their motion thus to strike out, those defendants appeal. Order so far as appealed from, affirmed, with ten dollars costs and disbursements. No opinion. Lazansky, P. J., Carswell, Adel, Taylor and Close, JJ., concur. [168 Misc. 615.]